Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 1 of 83




            EXHIBIT 2
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 2 of 83
                                     Confidential


                                                                           Page 1
 1              IN THE UNITED STATES DISTRICT COURT
 2           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                    SAN FRANCISCO DIVISION
 4   MAURO BOTTA,                     )
                                      )
 5                    Plaintiff,      )
                                      )
 6          vs.                       ) Civil Case No.:
                                      ) 3:18-cv-2615
 7   PRICEWATERHOUSECOOPERS LLP,      )
     LAURA BUSTAMANTE, TYE THORSON, )
 8   ROBERT HEATLEY, STIG             )
     HAAVARDTUN, ERGUN GENC, TIMOTHY )
 9   CAREY and STEVE MCMANN,          )
                                      )
10                    Defendants.     )
     ______________________________________________________
11
           TELEPHONIC DEPOSITION UPON ORAL EXAMINATION
12
                                          OF
13
                          SHAWNA HEWITT
14   ______________________________________________________
15           Taken at 1420 Fifth Avenue, Suite 2800
16
                            Seattle, Washington
17
18
19
20                   * * * * CONFIDENTIAL * * * *
21
22
23   Job No: 153103
24   DATE TAKEN:    DECEMBER 19, 2018
25   REPORTED BY: CINDY M. KOCH, RPR, CRR, CCR #2357

                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 3 of 83
                                      Confidential


                                                                           Page 2
 1                    A P P E A R A N C E S
 2   FOR PLAINTIFF (via telephone):
 3                   ALEXANDER CABECEIRAS, ESQ.
                     Derek Smith Law Group
 4                   One Penn Plaza
 5                   New York, NY 10119
 6
 7

     FOR DEFENDANTS:
 8

                         JOE REITER, ESQ.
 9                       HUESTON HENNIGAN
                         523 West 6th Street
10                       Los Angeles, CA 90014
11
12
13   ALSO PRESENT:
14                      GEOFFREY EZGAR
                        Office of General Counsel
15                      PricewaterhouseCoopers
16
17                                *     *     *      *   *
18
19
20
21
22
23
24
25


                        TSG Reporting - Worldwide 877-702-9580
        Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 4 of 83
                                      Confidential


                                                                            Page 3
 1                  DEPOSITION OF SHAWNA HEWITT
 2                       EXAMINATION INDEX
 3   EXAMINATION BY:                                              PAGE
 4   Mr. Cabeceiras                                                  5
 5
 6                         EXHIBIT INDEX
 7   EXHIBITS FOR IDENTIFICATION                     PAGE
 8     Exhibit 23 Email chain re: (For When you are back) -                  25
           Sr Mananger [sic] Exits, most recently
 9         dated 4/18/17; PwC_B00011075.
           *CONFIDENTIAL*
10
       Exhibit 24 6/21/17 (M.B.) Meeting outline;                            37
11         PwC_B00001941. *CONFIDENTIAL*
12     Exhibit 25 Google Calendar document;                                  42
           PwC_B00001916-917. *CONFIDENTIAL*
13
       Exhibit 26 Google Calendar email; PwC_B00001915.                      42
14         *CONFIDENTIAL*
15     Exhibit 27 Email chain re Fwd: Confidential: Follow                   46
           up (M.B.); PwC_B00001858-859, 861-863.
16         *CONFIDENTIAL*
17     Exhibit 28 Email chain re Fwd: SD13325746 Mauro                       49
           Botta 00300178571; PwC_B00001832-842.
18         *CONFIDENTIAL*
19     Exhibit 29 Email chain re Plan for tomorrow;                          65
           PwC_B00001813. *CONFIDENTIAL*
20
       Exhibit 30    Copy of photograph; PLAINTIFF 001293                    67
21
       Exhibit 31 Email chain re (Draft) Notice of                           71
22         Separation; PwC_B00001849-850.
           *CONFIDENTIAL*
23
       Exhibit 32 Google Calendar email; PwC_B00001852.                      74
24         *CONFIDENTIAL*
25


                         TSG Reporting - Worldwide 877-702-9580
        Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 5 of 83
                                      Confidential


                                                                            Page 4
 1                         EXHIBIT INDEX (Continuing)
 2   EXHIBITS FOR IDENTIFICATION                                  PAGE
 3     Exhibit 33    Email chain re Responding to your                       77
           question, most recently dated 10/6/17
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 6 of 83
                                     Confidential


                                                                           Page 5
 1             SEATTLE, WASHINGTON; DECEMBER 19, 2018
 2                                10:01 a.m.
 3                                     -o0o-
 4

 5   SHAWNA HEWITT,                         witness herein, having been
 6                                          first duly sworn on oath,
 7                                          was examined and testified
 8                                          as follows:
 9

10                      E X A M I N A T I O N
11   BY MR. CABECEIRAS:
12        Q.    Good morning, Ms. Hewitt.                 My name is
13   Alexander Cabeceiras.         I represent Mr. Mauro Botta in
14   his claim against PwC.
15              First of all, thank you for coming today.
16              Second of all, as the court reporter has
17   stated off the record, we are on a telephone
18   deposition, meaning, when I ask you questions, it is
19   extremely important for you to pause and make sure my
20   question is complete.
21              This will allow the court reporter to
22   accurately capture the question and allow your
23   attorney to make any objections if he has any.
24              You understand?
25        A.    Yes, I do.      Thank you.

                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 7 of 83
                                     Confidential


                                                                           Page 6
 1        Q.   Ms. Hewitt, could you state your full name for
 2   the record.
 3        A.   Yes.    Shawna Scott Hewitt.
 4        Q.   And, Ms. Hewitt, where do you currently reside?
 5        A.   I live in Seattle, Washington.
 6        Q.   Ms. Hewitt, have you ever been deposed before?
 7        A.   I have not.
 8        Q.   Have you ever given testimony in a court
 9   proceeding before?
10        A.   No, I have not.
11        Q.   Have you ever given testimony in any kind of
12   administrative proceeding?
13        A.   No, I haven't.
14        Q.   Ms. Hewitt, is there any reason you can think
15   of why you will be unable to testify truthfully today?
16        A.   No.
17        Q.   Are you under the influence of any drugs that
18   may impair your memory today?
19        A.   No.
20        Q.   Have you drank any alcohol in the last 24
21   hours?
22        A.   No.
23        Q.   Ms. Hewitt, where did you graduate from high
24   school?
25        A.   I graduated from high school in Delaware, Ohio.


                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 8 of 83
                                     Confidential


                                                                           Page 7
 1       Q.    And after high school, did you attend any
 2   college or university?
 3       A.    I did.
 4       Q.    And where did you attend?
 5       A.    I attended Ohio Westland University, also in
 6   Delaware, Ohio.
 7       Q.    And what years -- thank you.
 8             And what years did you attend Ohio Westland?
 9       A.    I attended from 1995 to 1998, I believe.
10   Actually, no.     Started in '94.              Sorry.
11       Q.    And did you ultimately receive a degree from
12   Ohio Westland?
13       A.    Yes.
14       Q.    What degree was that?
15       A.    It was a bachelor of arts in English and music.
16       Q.    And after Ohio Westland, did you attend any
17   other colleges or universities?
18       A.    Yes.
19       Q.    Where else did you attend?
20       A.    I attended Seattle University in the mid-2000s
21   and did some master's work in counseling.                   I never
22   completed a degree there.
23       Q.    Do you recall, how long did you attend Seattle
24   University for?
25       A.    About three years.


                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 9 of 83
                                     Confidential


                                                                            Page 8
 1        Q.    And what degree were you seeking at that time?
 2        A.    A master's of education in counseling, I
 3   believe.
 4        Q.    And after Seattle University, did you attend
 5   any other colleges or universities?
 6        A.    No, I didn't.
 7        Q.    So at this point do you hold any other degrees
 8   besides the degree you received from Ohio Westland?
 9        A.    I do not.
10        Q.    Do you hold any professional certifications?
11        A.    I do.
12        Q.    What certifications?
13        A.    I am a certified professional coach, and I'm
14   also a certified professional in human resources.
15        Q.    Anything else?
16        A.    No.
17        Q.    When did you get your certification in human
18   resources?
19        A.    I can't recall specifically, but it would have
20   been at least probably eight to ten years ago.
21        Q.    And where did you receive your certification?
22        A.    In Washington State.
23        Q.    What organization certified you?
24        A.    I'm pausing because it recently changed.               So
25   it's the Society of Human Resource Professionals, and

                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 10 of 83
                                      Confidential


                                                                             Page 9
 1   there's another one called HRCI, and I think it was
 2   through HRCI originally.
 3        Q.    And what did you have to do to receive this
 4   certification?
 5        A.    I had to take an exam.
 6        Q.    Is that it?
 7        A.    Yes.
 8        Q.    And is that certification -- do you have to
 9   renew that certification at any time?
10        A.    I do.    Every three years.
11        Q.    What do you have to do in order to renew that
12   certification?
13        A.    I have to complete a certain number of
14   continuing education credits.                   Can't remember right now
15   how many it is per three years.                   But I've renewed it
16   multiple times.
17        Q.    And how do you receive continuing education
18   credits?
19        A.    Primarily through the work I do at the firm,
20   courses I instruct, sometimes external seminars that I
21   attend.
22        Q.    And as of today, your certification is up to
23   date with your continuing education requirements?
24        A.    Yes, it is.
25        Q.    Circling back a bit to after your time at

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 11 of 83
                                      Confidential


                                                                            Page 10
 1   Seattle University, when you finished school, what did
 2   you do for work, if anything?
 3          A.   So for the Seattle University time, I did that
 4   simultaneously while working at the firm, at PwC.
 5          Q.   Ms. Hewitt, when were you initially hired at
 6   PwC?
 7          A.   In 2000.
 8          Q.   And what position were you hired for?
 9          A.   I was hired as a marketing assistant.
10          Q.   What office did you work out of as a marketing
11   assistant?
12          A.   The Seattle office.
13          Q.   At any time did you change positions at PwC?
14          A.   Many times.
15          Q.   When you initially changed -- well, withdrawn.
16               What position did you hold after a marketing
17   assistant?
18          A.   I was an executive assistant.
19          Q.   And when did you hold the position of executive
20   assistant?
21          A.   My best recollection is that it was in 2001 --
22   approximately 2001 to 2002.
23          Q.   What position did you hold after you were an
24   executive assistant?
25          A.   I was a human resources coordinator, I believe.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 12 of 83
                                      Confidential


                                                                            Page 11
 1        Q.    Did you have to apply for this position?
 2        A.    Yes.
 3        Q.    How long did you hold this position?
 4        A.    Approximately maybe three or four years.              I
 5   moved through a number of different human resources
 6   roles.    So I would -- I can't remember off the top of my
 7   head exactly how long in the coordinator level.
 8        Q.    Can you take me through those human resources
 9   roles you went through?
10        A.    Yeah.    So I was a human resources coordinator
11   starting around 2002.
12              Was promoted directly into a human resources
13   senior associate role probably around 2005, is my best
14   guess.
15              And then in 2007 I was promoted to a human
16   resources manager role, and I was then simultaneously
17   also the assurance HR leader for the Pacific Northwest.
18              Then probably around 2014 -- 2014 or 2015, I
19   became the market HR leader for Seattle and Portland.
20              And then in April of 2017, I became the
21   assurance people leader for the Bay Area Northwest
22   Market.
23        Q.    And is the assurance leader position the
24   position you currently hold?
25        A.    Yes.    I am the assurance people leader.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 13 of 83
                                      Confidential


                                                                               Page 12
 1        Q.    And during this time in your various positions
 2   within human resources, have you always worked out of
 3   the Seattle office?
 4        A.    Yes, I have.
 5        Q.    And if you can describe for me your role as
 6   assurance HR leader for the Pacific Northwest.                      What do
 7   you do in that capacity, or did you do?                      Excuse me.
 8        A.    Did I do in that previous role?
 9        Q.    Correct.
10        A.    I just want to clarify.
11              Okay.    I was the -- essentially the HR point of
12   contact for the market, so far -- we were the Pacific
13   Northwest market, and so I was the person who worked
14   directly with the national office to then lead HR for
15   the assurance line of service for Seattle and Portland.
16        Q.    Okay.    And then eventually you became the
17   market human resources leader?
18        A.    Correct.
19        Q.    Can you discuss what you did as the market HR
20   leader?
21        A.    Yes.    I oversaw all of HR for the Pacific
22   Northwest market, and that involved all of our lines of
23   service.    We have four different lines of service, and I
24   was in charge of the HR team and the recruiting team for
25   the Pacific Northwest.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 14 of 83
                                      Confidential


                                                                            Page 13
 1         Q.   Can you share with me what a line of service
 2   is?
 3         A.   Yes.    It's one of our -- we call our different
 4   businesses, within our professional services firm, a
 5   line of service.      So assurance is a line of service, tax
 6   is a line of service, etc.
 7         Q.   You mentioned there were four?
 8         A.   Yes.    Assurance --
 9         Q.   What are the other two?
10         A.   Yeah.    The other two are advisory and internal
11   firm services.
12         Q.   And ultimately you became the assurance people
13   leader.    Can you describe your role as the assurance
14   people leader for me?
15         A.   Yes.    I am the leader of our human resources
16   team for the Bay Area Northwest Market, which includes
17   five offices.      It includes San Jose, San Francisco,
18   Sacramento, Portland, and Seattle.
19         Q.   And do you have anybody report to you directly?
20         A.   Yes, I do.
21         Q.   How many people report to you directly?
22         A.   Directly, I have -- I have seven, I would say,
23   direct reports, and a team of about -- including those
24   direct reports, a team of about 20 people reporting to
25   me.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 15 of 83
                                      Confidential


                                                                            Page 14
 1        Q.    Are all these people in some kind of human
 2   resources role?
 3        A.    Yes, they are.
 4        Q.    And I forgot to mention in the beginning.                   I'm
 5   sorry.    If you don't understand a question or something
 6   I say, please just ask me to rephrase, and I'm happy to
 7   do so.    Okay?
 8        A.    Thank you.
 9        Q.    Ms. Hewitt, you said that you had conducted
10   trainings in order to get CLEs, or continuing education
11   credits; is that correct?
12        A.    Correct.     I facilitate training sometimes.
13        Q.    Have you ever facilitated a training regarding
14   SEC whistle-blowers?
15        A.    No.
16        Q.    Have you ever received any training regarding
17   SEC whistle-blowers?
18                 MR. REITER:          I'm going to object as vague
19   and ambiguous.
20                 You can answer, if you understand the
21   question.
22        A.    I would need more clarification on the
23   question.
24   BY MR. CABECEIRAS:
25        Q.    That's fine.        I can withdraw that one.

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 16 of 83
                                      Confidential


                                                                            Page 15
 1             So, Ms. Hewitt, does PwC have any sort of
 2   anti-retaliation policy in place?
 3        A.   Yes.
 4        Q.   And what's your understanding of that policy?
 5        A.   My understanding of the policy is that we do
 6   not retaliate.
 7        Q.   Does this policy apply to SEC whistle-blowers?
 8        A.   It applies to all of our employees.
 9        Q.   And have you received any training on this
10   policy from PwC?
11        A.   I believe it's included in our annual ethics
12   and compliance training, and then certainly it's in all
13   of our, you know, manuals that have our policies.
14        Q.   So when you said ethics and compliance
15   training, how often does that occur?
16        A.   Annually.
17        Q.   So every year?
18        A.   Correct.      Every year.
19        Q.   And if you can recall, when was the last time
20   you attended an ethics and compliance training?
21        A.   It's done virtually.                  It's an e-learn, and my
22   best guess was within the last six months.
23        Q.   Ms. Hewitt, you had stated that you had to
24   complete -- or you could complete, I should say,
25   external seminars to get credits toward your

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 17 of 83
                                      Confidential


                                                                            Page 16
 1   certification; is that accurate?
 2        A.   Correct.      Yes, that's accurate.
 3        Q.   Can you recall if you've attended seminars on
 4   how to deal with retaliation in the workplace?
 5        A.   I can't recall specifically if I've attended an
 6   external training on that topic.
 7        Q.   Ms. Hewitt, who is Mauro Botta?
 8                 MR. REITER:         Object as vague.
 9                 You can answer, if you understand.
10        A.   No, I would need -- I need more specifics.
11   BY MR. CABECEIRAS:
12        Q.   Do you know who Mauro Botta is?
13        A.   Yes.
14        Q.   Did Mauro Botta work at PwC?
15        A.   Yes, he did.
16        Q.   And do you recall what position Mauro Botta had
17   at PwC?
18        A.   I do.
19        Q.   What position was that?
20        A.   He was a senior manager.
21        Q.   Were you ever made aware that Mr. Botta
22   reported PwC to the SEC?
23                 MR. REITER:         Vague as to time, and also I'll
24   object to the extent the question calls for
25   attorney-client communications.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 18 of 83
                                      Confidential


                                                                            Page 17
 1                 If you can answer the question without doing
 2   that, please do so.
 3                 THE WITNESS:          I can't.         It would be -- it
 4   would require privilege, I think.                  Unless there's more
 5   specifics around the timeline.
 6                 MR. REITER:         Counsel, are you referring to
 7   before or after --
 8                 MR. CABECEIRAS:            Yeah.
 9                 MR. REITER:         -- Mr. Botta filed his
10   complaint?
11                 MR. CABECEIRAS:            Before Mr. Botta filed his
12   complaint.
13                 THE WITNESS:          And when was the complaint
14   filed?
15                 MR. REITER:         His initial employment
16   complaint was --
17                 MR. CABECEIRAS:            -- in April 2018.
18                 THE WITNESS:          I think to reveal that, it
19   would be privileged.
20   BY MR. CABECEIRAS:
21        Q.   I'm not asking you to reveal any conversations
22   you've had with your attorney.                  I don't want to know
23   anything in-house counsel attorney or external attorney
24   talked to you about at all.
25             I want to know generally when you became aware,


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 19 of 83
                                      Confidential


                                                                            Page 18
 1   if you even did, that Mr. Botta reported PwC to the SEC.
 2                 MR. REITER:         Counsel, why don't you give us
 3   a minute off the record.
 4                 MR. CABECEIRAS:            There's an open question.
 5                 MR. REITER:         Your question, as she already
 6   testified, calls -- it may call for privileged
 7   communication, so I'd like to discuss it with her before
 8   she answers.
 9                 MR. CABECEIRAS:            That's fine.        We'll go off
10   the record.
11                 (Discussion off the record.)
12                 MR. REITER:         Alex, we're back, and we can go
13   back on the record.
14                 And, Ms. Court Reporter, would you please
15   read back the question to the witness?
16                 (Question was read back.)
17                 MR. REITER:         And I'll object on the grounds
18   that the question calls for attorney-client
19   communications.
20                 If you can answer without disclosing
21   attorney-client communications, you can do so.
22        A.   Yeah, I think the only thing I can say that
23   doesn't disclose that is that I was not aware of an SEC
24   investigation at the time of -- that we terminated
25   Mauro.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 20 of 83
                                      Confidential


                                                                            Page 19
 1   BY MR. CABECEIRAS:
 2          Q.   Ms. Hewitt, who made the decision to terminate
 3   Mr. Botta?
 4                  MR. REITER:        Object to the extent the
 5   question calls for disclosure of attorney-client
 6   communications.
 7                  If you can answer without doing that, you
 8   may.    If not, I'm instructing you not to answer.
 9          A.   I can't answer the question.
10   BY MR. CABECEIRAS:
11          Q.   Ms. Hewitt, have you terminated any employee of
12   PwC before?
13                  MR. REITER:        I'm going to caution the
14   witness not to disclose names or the circumstances
15   surrounding a particular employee, as that question
16   would infringe on their privacy rights, but --
17                  THE WITNESS:         Sure.
18          A.   Yeah, just -- so generally, yes, being involved
19   in terminations is a part of my responsibilities.
20   BY MR. CABECEIRAS:
21          Q.   And what role do you play in terminating PwC
22   employees?
23                  MR. REITER:        Vague as to time and
24   circumstances.
25                  If you're able to understand the question,


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 21 of 83
                                      Confidential


                                                                            Page 20
 1   you can answer.
 2        A.   Yeah, could -- could you rephrase that so I can
 3   understand it?
 4   BY MR. CABECEIRAS:
 5        Q.   Sure.    Ms. Hewitt, you testified you're an
 6   insurance people leader; correct?
 7        A.   No.    I'm the assurance people leader.
 8        Q.   Assurance people leader.
 9        A.   Uh-huh.
10        Q.   As an assurance people leader, as part of your
11   job, you participate in the termination of PwC
12   employees?
13        A.   Yes.    That's one of many responsibilities.
14        Q.   Okay.    And what do you do in this capacity?
15                 MR. REITER:         Same objection.            Vague as to
16   time and circumstances.
17        A.   Is there a specific --
18   BY MR. CABECEIRAS:
19        Q.   Can you answer?
20        A.   Well, is there -- so it really is dependent on
21   the situation.
22        Q.   Okay.    How so?
23                 MR. REITER:         Object to form.
24        A.   I guess one thing I could say is that I help
25   facilitate the termination process.                    So it would depend


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 22 of 83
                                      Confidential


                                                                            Page 21
 1   on the individual situation for me to be able to
 2   describe to you what my role is.                  It varies.    But
 3   help -- you know, facilitating terminations is a part of
 4   the role.
 5   BY MR. CABECEIRAS:
 6         Q.   You said you help facilitate the termination
 7   process.    Can you describe what the termination process
 8   is?
 9                 MR. REITER:         Objection.           Vague as to time
10   and circumstances.
11                 Counsel, I think you're going to need to be
12   more specific.     She can't answer broad questions like
13   this about her role.         As she testified, it depends.
14   BY MR. CABECEIRAS:
15         Q.   She testified it depends, and then she
16   testified she helps facilitate the termination process
17   in her specific role as an assurance people leader.                    I'm
18   asking what that process is.
19         A.   Are you asking what our termination process is
20   at PwC generally?
21         Q.   Yes.   Answer me that, please.
22         A.   It's the process of exiting or separating
23   employees from the firm.
24         Q.   And did you help facilitate Mr. Botta's
25   termination process?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 23 of 83
                                      Confidential


                                                                            Page 22
 1        A.   Yes, I did.
 2        Q.   Ms. Hewitt, did you make the decision to
 3   terminate Mr. Botta?
 4        A.   No, I didn't.
 5        Q.   Can you identify who did?
 6                 MR. REITER:          The question calls for
 7   attorney-client communications.                  As the witness already
 8   testified, she cannot answer that question.
 9   BY MR. CABECEIRAS:
10        Q.   Ms. Hewitt, in the termination process of
11   Mr. Botta, what non-attorneys played a role in the
12   termination process?
13                 MR. REITER:          So same objection.
14                 To the extent you can identify individuals
15   without disclosing attorney-client communications, you
16   may do so.
17        A.   I'm unable to do that.                 Any -- I'm unable to
18   identify any individuals.             I am able to say that the
19   decision was made outside of the Bay Area Northwest
20   Market, and I was not involved in the decision.
21   BY MR. CABECEIRAS:
22        Q.   Why Mr. Botta was terminated?
23        A.   I'm sorry; could you repeat that again?                 I
24   think it cut off at the beginning.
25        Q.   Yes.    Do you know why Mr. Botta was terminated

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 24 of 83
                                      Confidential


                                                                            Page 23
 1   from PwC?
 2        A.   I can -- I can share with you exactly the
 3   reason that we communicated to Mr. Botta when we
 4   terminated him on August 17, 2017.
 5        Q.   Okay.
 6        A.   That reason -- and I'm going to paraphrase a
 7   bit because, you know, it was more than a year ago, but
 8   Mr. Botta had represented to us that he had falsified a
 9   control and audit documentation.                  And as it was directly
10   communicated to him in our termination conversation, he
11   was being terminated either because he had done that or
12   because he had lied about it.
13        Q.   When you say falsified a control, can you
14   describe what control he falsified?
15        A.   No.    I'm unable to do that.                  I don't have any
16   more information than just what I shared with you.
17        Q.   Do you recall in what document Mr. Botta
18   allegedly falsified a control?
19        A.   I have no knowledge of that.
20        Q.   How did you first learn that Mr. Botta
21   allegedly falsified a control?
22                 MR. REITER:         Objection.           Calls for
23   attorney-client communications.                 I'm going to instruct
24   the witness not to answer.
25                 MR. CABECEIRAS:            Counsel, I'd like to know


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 25 of 83
                                      Confidential


                                                                            Page 24
 1   if she found out through anybody other than an attorney.
 2   BY MR. CABECEIRAS:
 3        Q.    So, Ms. Hewitt, did you find out from anybody
 4   other than an attorney that Mr. Botta allegedly
 5   falsified this control?
 6        A.    Before I answer that, I'd like to --
 7                 MR. REITER:         Yeah.         Give us a second,
 8   Counsel.
 9        A.    -- speak with my attorney.
10                 MR. REITER:         We're going to go off the
11   record for a minute.
12                 (Pause in proceedings.)
13                 MR. REITER:         Okay.         Alex, we're back.
14                 MR. CABECEIRAS:            Could you please read back
15   my last question?
16                 (Question was read back.)
17        A.    No.
18   BY MR. CABECEIRAS:
19        Q.    Okay.
20        A.    Again, I think this -- you know, part of this
21   is privileged, so I don't . . .
22                 MR. REITER:         Yeah.         She answered the
23   question.    There's no question pending.
24   BY MR. CABECEIRAS:
25        Q.    Were there any other reasons why Mr. Botta was


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 26 of 83
                                      Confidential


                                                                            Page 25
 1   terminated besides the reasons you just gave us that you
 2   gave him in August 2017?
 3        A.   I gave you -- so I was merely in the room to be
 4   an HR presence as the message was delivered to him, and
 5   what I stated to you was exactly the reason that I
 6   heard, and that is the only thing I'm aware of.
 7        Q.   Okay.    And who else was in the room at that
 8   time?
 9        A.   Kevin Baldwin and Mauro.
10        Q.   And what is Kevin Baldwin's role?
11        A.   I believe that Kevin's role is vice chairman of
12   the West region.
13        Q.   Ms. Hewitt, who is Traci Nelson?
14        A.   Traci Nelson is the assurance people manager
15   for the Bay Area Northwest Market.
16        Q.   And does she report directly to you?
17        A.   Yes, she does.
18                 MR. CABECEIRAS:            Counsel, if you could hand
19   the witness -- we're going to go a little out of order
20   here -- what was marked as Exhibit N, as in Nancy.
21                 (Pause in proceedings.)
22                 (Exhibit No. 23 marked.)
23   BY MR. CABECEIRAS:
24        Q.   Ms. Hewitt, please review this and let me know
25   when you're done.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 27 of 83
                                      Confidential


                                                                            Page 26
 1        A.   Okay.     Thanks.        I'll look at it now.
 2             (Witness peruses document.)
 3             Okay.     I've read it.
 4        Q.   First off, can you describe exactly what this
 5   document appears to be?
 6        A.   Yes.    It appears -- it's an email exchange
 7   between myself and Traci Nelson.
 8        Q.   Ms. Hewitt, who is Lisa Burnison?
 9        A.   Lisa Burnison is the person to whom I report
10   nationally.     She's our assurance strategy -- people
11   strategy leader, I believe.               I'm not exactly sure on
12   that title.     But she's my -- the person I report to.
13        Q.   And in this email, the second paragraph, you
14   write, "We can set up a time with whomever makes most
15   sense on the national team."
16             Is that an accurate reflection?
17        A.   Yes, that's the second paragraph that I wrote
18   to Tracy.
19        Q.   Did you at one point set up a time to speak
20   with somebody on the national team regarding Mr. Botta?
21        A.   My recollection is that what I was going to be
22   asking them was, you know, not specific to just Mauro,
23   but the exit process and timeline to better understand
24   for Mauro and for others whom we were putting in our
25   Friend of the Firm program, what that process was going

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 28 of 83
                                      Confidential


                                                                              Page 27
 1   to be, as we had not received national instruction yet.
 2              So I do -- I did connect with -- it probably
 3   wasn't Lisa.     It probably was someone named Kelly
 4   Schroeder, about -- to gain more understanding of the
 5   way the program was going to work.
 6        Q.    And what is the Friend of the Firm program,
 7   exactly?
 8        A.    So I'll -- I'll do my best to summarize it.                    It
 9   was a process by which we were looking to identify
10   individuals at the senior manager and director level who
11   were quite tenured with the firm and were not going to
12   be make- -- who were not on the partner pipeline, to
13   help them find a position outside of the firm, as we did
14   not have the continued space for those individuals
15   within our organization.
16        Q.    Okay.   And when did you first hear of this
17   program?
18        A.    I believe I first heard of it sometime in
19   probably late March or early April.                    Sorry, of 2017.
20        Q.    Thank you.      And who first told you about this
21   program?
22        A.    Honestly, I can't remember who first told me.
23        Q.    Prior to this email that's been marked as
24   Hewitt 23, had you had conversation with Traci Nelson
25   regarding Mr. Botta's employment at PwC?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 29 of 83
                                      Confidential


                                                                            Page 28
 1        A.    Could you clarify that question a bit?
 2        Q.    Sure.   This email seems to suggest, as
 3   Ms. Nelson writes to you, she wants to update you of
 4   "where we are potentially going with Mauro"; is that
 5   correct?    It's in the second paragraph of her initial
 6   email -- or first paragraph?
 7        A.    That's correct.          Yes, she says that.
 8        Q.    So did you have a discussion prior to this
 9   email about where you were potentially going with
10   Mr. Botta?
11        A.    I believe so.         We were discussing all of the
12   senior managers who fit that category that I just
13   mentioned to you.
14        Q.    Do you remember when that conversation was had?
15        A.    I don't remember the specific timeline of -- or
16   the exact day when we began the conversations around
17   this.   It was a fluid process.                 It was multiple weeks
18   that we were talking about it.
19        Q.    And how many senior managers fit that category?
20        A.    You know, without the document in front of me,
21   I couldn't say for sure how many were on the list from
22   our market.     I do recall that for the West region,
23   because this was done on a regional basis, we were -- we
24   had around 30 to 35.
25        Q.    And you identified that the Friend of the Firm


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 30 of 83
                                      Confidential


                                                                             Page 29
 1   program would help senior managers and directors find
 2   new positions?     Is that accurate?
 3        A.   That's -- that is one piece of the program.
 4        Q.   Were these new positions within PwC?
 5        A.   We were looking to help our senior managers
 6   find roles outside of PwC.
 7                 MR. REITER:         Alex, we've been going for
 8   about an hour.     Can we take a quick break?
 9                 MR. CABECEIRAS:            Sure.       Let's take five.
10   Off the record, please.
11                 (Recess from 10:56 a.m. to 11:02 a.m.)
12                     E X A M I N A T I O N (Continuing)
13   BY MR. CABECEIRAS:
14        Q.   Ms. Hewitt, before we took our break, we had a
15   conversation about the Friend of the Firm program.
16        A.   Uh-huh.
17        Q.   To your knowledge, who at PwC created or
18   implemented this program?
19        A.   I don't have specific knowledge around who
20   created it, but it was a national approach we took
21   within the assurance practice.                  I'm not sure which
22   individual specifically.
23        Q.   And you had mentioned, you know, one component
24   was to help managers and directors find new positions.
25   Is there any other components of this Friend of the Firm


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 31 of 83
                                      Confidential


                                                                            Page 30
 1   program?
 2        A.    I should clarify that it was not to help
 3   managers and directors.           It was for senior managers and
 4   directors.    And it was -- you know, when we say help
 5   them find other positions, one aspect of it was, they
 6   could get support for outplacement services.
 7              But the primary -- the primary sort of emphasis
 8   of the program was that we were telling tenured senior
 9   managers who were not on the partner path that that was
10   the case for them, that they did not have a future
11   promotion potential at our firm, and thus asking them to
12   find external employment.
13        Q.    If they did not find external employment, would
14   they be terminated?
15        A.    So generally, the program operated under -- you
16   know, having conversations that they would look for
17   something within a three-month window, but there was
18   definitely flexibility to that.
19        Q.    Were all senior managers at PwC chosen to be
20   part of the Friend of the Firm program?
21        A.    I wouldn't have that information.                 You know,
22   I'm only in a market role.              I don't have any information
23   for the whole firm.
24        Q.    When you say you're only in a market role, can
25   you describe what that means?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 32 of 83
                                      Confidential


                                                                            Page 31
 1        A.   Yes.    I'm the HR leader for the Bay Area
 2   Northwest Market, which is five offices.                     We have nine
 3   markets, plus Mexico, within the U.S., and so I only
 4   have responsibility for those cities that I mentioned.
 5        Q.   I see.     I'm sorry.          So the market is more of a
 6   regional thing; right?           I'll withdraw that question.            I
 7   just wanted to clarify that.
 8             To your knowledge, the senior managers part of
 9   this program within your market, were they all
10   ultimately terminated by PwC?
11        A.   Sorry.     I'm pausing.               I'm thinking about it.
12        Q.   Take your time.
13        A.   I'm thinking through the individuals within the
14   market who were identified.              It was an evolving list,
15   meaning, you know, there was that flexibility I
16   mentioned to you, that not every senior manager who was
17   told that they wouldn't make partner and needed to find
18   something else left within that timeline.
19        Q.   You said this was an evolving list.
20        A.   Uh-huh.
21        Q.   Were there names removed from the list?
22        A.   So I'm uncomfortable talking about, you know,
23   the employment situation and, you know, performance for
24   other individuals.        You know, we're very confidential
25   with how we handle that at the firm.                     So I guess maybe


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 33 of 83
                                      Confidential


                                                                            Page 32
 1   if you have another -- another question.                     I just can't
 2   reveal anything about other employees.
 3         Q.   Ms. Hewitt, I'm not asking you to reveal names
 4   or reasons why.      I'm just asking if there were names
 5   that were removed from the list.
 6         A.   I don't know whether anyone was removed from
 7   the list, but we do have individuals who, you know,
 8   worked longer than that period, and at least -- you
 9   know, at least one individual who is still employed with
10   us.
11         Q.   Who actually kept the list?
12                 MR. REITER:         Calls for speculation.
13         A.   I was -- I can speak to my responsibility in
14   this.   I was helping to facilitate the process, so I
15   made the updates for our market to our list.
16   BY MR. CABECEIRAS:
17         Q.   So, Ms. Hewitt, just so we're clear, you would
18   specifically put names into the list?
19         A.   Correct.     I would update the status of, you
20   know, individuals so that, you know, as we put people --
21   we identified people to join the Friends of the Firm
22   program, I made that edit in the actual spreadsheet.
23         Q.   And you had mentioned there was some
24   flexibility.
25         A.   Yeah, we --


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 34 of 83
                                      Confidential


                                                                            Page 33
 1        Q.    I want to ask you a little more --
 2        A.    Sure.   Yeah, sorry.
 3        Q.    Yeah, it's okay.           I want to ask you a little
 4   more about that.      I guess my question is, if you know,
 5   who had the authority to determine, you know, how long
 6   people could stay on this list, that kind of a thing.
 7        A.    Well, I can speak to within our market, you
 8   know, the business made the decisions on who was a part
 9   of this -- of this process.              And, you know, I would say
10   our -- you know, our partners had the ability to make a
11   decision around, you know, how long someone that we had
12   identified as a Friend of the Firm, how long they stayed
13   with us.
14        Q.    And you identified that at least one person was
15   taken off the list?        Was that person a Hugh Lester?
16                 MR. REITER:         Objection.           I think that
17   misstates testimony.
18                 MR. CABECEIRAS:            Okay.       I can withdraw it.
19   BY MR. CABECEIRAS:
20        Q.    Ms. Hewitt, do you know an individual named
21   Hugh Lester?
22        A.    I do know an individual named Hugh Lester.
23        Q.    Was or is Hugh Lester a PwC employee?
24        A.    Yes, Hugh is a PwC employee.
25        Q.    Is he a senior manager?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 35 of 83
                                      Confidential


                                                                            Page 34
 1        A.   Yes.
 2        Q.   Was Mr. Lester placed on the list we've been
 3   talking about?
 4        A.   I can't speak to other individuals who are or
 5   are not on the list from a confidentiality perspective.
 6                 MR. REITER:         And so I'll object on the
 7   grounds that the question calls for private information
 8   concerning third parties.
 9                 MR. CABECEIRAS:            Counsel, this is direct
10   comparative evidence.          We have a senior manager, same
11   position as my client, was placed on the list, the same
12   list my client was placed on.                   We have a right to know
13   why he was removed, if he was removed, and for what.
14                 MR. REITER:         Counsel, as the witness has
15   already testified, there was flexibility with respect to
16   the Friends of the Firm program and how long individuals
17   could stay at the firm.
18                 The situation, the circumstances surrounding
19   one particular individual on the list is not relevant to
20   this case, certainly -- among other reasons, because, as
21   the witness has already testified, Mr. Botta was told he
22   was being terminated because of misconduct.
23                 MR. CABECEIRAS:            Can we go off the record
24   for a minute?
25                 MR. REITER:         Sure.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 36 of 83
                                       Confidential


                                                                            Page 35
 1                 (Discussion off the record.)
 2   BY MR. CABECEIRAS:
 3        Q.    Ms. Hewitt, prior to -- well, withdrawn.
 4              You testified you met with Mr. Botta in August
 5   2017.   Prior to that time, had you met with Mr. Botta
 6   before at all?
 7        A.    I'm trying to recall.                 I don't believe that we
 8   had met more than just in passing in person.                   We had had
 9   at least one phone conversation, and maybe a couple, but
10   I'd had very limited interactions with him.
11        Q.    Okay.   You mentioned a -- perhaps a phone
12   conversation?
13        A.    Uh-huh.
14        Q.    Can you recall when that phone conversation may
15   have taken place?
16        A.    I can't remember the exact timing, but I would
17   have said maybe in July of 2017.
18        Q.    Can you recall what was discussed on this
19   telephone conversation?
20        A.    I can't recall all of the specifics, but Traci
21   Nelson and I had a call with Mr. Botta because he was
22   expressing -- he had some questions about the message he
23   had been given in June around the Friend of the Firm
24   program.    He had some questions for us.
25              And so -- I believe one of the questions was


                          TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 37 of 83
                                      Confidential


                                                                             Page 36
 1   whether he could be re-leveled to be a manager.                      I don't
 2   recall if it was in the same conversation.                      He also was
 3   asking about whether there were other roles within the
 4   firm for him outside of client service.                      And those are
 5   the two main things I recall.                   There could have been a
 6   few other questions that he had.
 7        Q.   Okay.    And at that time, when you spoke to
 8   Mr. Botta by phone, could he be considered to be a
 9   manager, or considered for a manager position?
10        A.   At the time we spoke, I told him that I did not
11   believe that it would be possible to be demoted to a
12   manager level position, but that I would consult around
13   it because I wanted to be 100 percent sure that it
14   wasn't something that we ever did.
15        Q.   And did you receive any consultation on that
16   issue?
17                 MR. REITER:         So I'm going to object to the
18   extent it calls for attorney-client communications.
19                 If you can answer without disclosing those
20   communications or information provided by counsel, you
21   may do so.
22        A.   I can't.      It would be -- it would be
23   privileged.
24   BY MR. CABECEIRAS:
25        Q.   And when he asked you about other roles within


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 38 of 83
                                        Confidential


                                                                               Page 37
 1   the firm generally, did you know at that point?
 2                  MR. REITER:          Object as vague.
 3                  Do you understand the question?
 4                  THE WITNESS:           No.         I would like it
 5   clarified.
 6   BY MR. CABECEIRAS:
 7          Q.   Sure.   You said that Mauro came with two
 8   questions, one of which was if there were other roles in
 9   the firm for him.
10          A.   Uh-huh.
11          Q.   Did you know at that point if there were any
12   other roles available for him, or if he would be allowed
13   to be hired in another role?
14          A.   Yeah, I did not know at that point the answer
15   to that.
16          Q.   And the same thing.              Did you consult with --
17   get some consultation on that, is that the same --
18          A.   It would be the same.                  It would -- yeah, it
19   would require privilege or --
20                  MR. CABECEIRAS:             Okay.       Joe, if you could
21   hand Ms. Hewitt what's been marked as Exhibit A.
22                  Ms. Koch, we can mark this as Hewitt 24,
23   please.
24                  (Exhibit No. 24 marked.)
25   ////


                           TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 39 of 83
                                      Confidential


                                                                               Page 38
 1   BY MR. CABECEIRAS:
 2          Q.   Ms. Hewitt, please review the document.                     Let me
 3   know when you're done.
 4          A.   Okay.
 5               (Witness peruses document.)
 6               Okay.   I've reviewed it.
 7          Q.   Ms. Hewitt, do you recognize this document at
 8   all?
 9          A.   I do not.
10          Q.   Have you ever seen this document before?
11          A.   No, I haven't.        Not that I can recall.
12          Q.   In June of 2017, do you know who Mr. Botta's
13   coach was at PwC?
14          A.   I believe -- and I don't know if it was coach
15   or relationship partner, and it may have been both
16   roles -- two separate roles -- I believe it was Rob
17   Ward.
18          Q.   Rob Ward.     And do you know, what was Rob Ward's
19   position at PwC?
20          A.   I don't know him personally.                     He's a partner.
21          Q.   But you don't know his title?
22          A.   Partner.
23          Q.   Just partner.        Okay.
24          A.   I don't know if he has other roles within the
25   firm.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 40 of 83
                                      Confidential


                                                                              Page 39
 1        Q.   Did you ever meet with Rob Ward to discuss
 2   Mr. Botta's employment?
 3        A.   Not that I can recall.
 4        Q.   Did you ever meet with Tim Carey to discuss
 5   Mr. Botta's employment?
 6        A.   I met with Tim Carey to discuss Mr. Botta being
 7   included in the Friend of the Firm program.
 8        Q.   And when did you meet with Tim?
 9        A.   It would have been in the, you know -- starting
10   as early as March, sometime March, April.                    But as we
11   were working through the list, Mauro was someone that we
12   were talking about.
13        Q.   Do you remember where you met with Mr. Carey?
14        A.   I remember at least once meeting in his office,
15   and we also would have telephone conversations because I
16   live in Seattle.      But at least once in the San Jose
17   office.
18        Q.   Just to clarify, Mr. Carey's office is in San
19   Jose?
20        A.   Yes, that's right.
21        Q.   And what do you remember discussing with
22   Mr. Carey in person at the San Jose office?
23        A.   Could you be more specific?
24        Q.   Yes.    Specifically what was said?                 What did
25   Mr. Carey say to you?          What did you say to him?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 41 of 83
                                      Confidential


                                                                            Page 40
 1                 MR. REITER:         With respect to Mauro?
 2                 MR. CABECEIRAS:            Correct.
 3        A.   As we worked through the list of individuals
 4   who it had been known that they weren't on our partner
 5   pipeline, Mauro's name came up as one of these
 6   individuals.
 7             So, you know, that conversation had happened
 8   prior to my coming into this role, but it was known at
 9   that point that he would not be someone who was in our
10   partner pipeline.
11   BY MR. CABECEIRAS:
12        Q.   Did you ask Mr. Carey for feedback on
13   Mr. Botta's work product?
14        A.   I did not.       Because at that point, you know, we
15   were -- in my role, I was essentially facilitating a
16   process of, you know, putting people into the Friend of
17   the Firm program for whom it had been previously decided
18   whether they had part- -- you know, would be moving
19   towards partnership at the firm, and that was -- so that
20   piece of the decision had already been made prior to me
21   coming into this role.
22        Q.   Okay.    And do you know who made that decision?
23        A.   I don't.
24        Q.   Do you remember any questions Mr. Carey asked
25   you about the Friend of the Firm program during your


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 42 of 83
                                      Confidential


                                                                            Page 41
 1   in-person meeting?
 2         A.   I don't remember whether it was in person, but,
 3   you know, I did consult to understand for the
 4   individuals who were being put on the list, you know,
 5   how long of a time frame they would have, what would be
 6   their -- you know, the package they would receive with
 7   us.   So I know at some point I told Tim about what --
 8   you know, more details around the program.
 9         Q.   You had mentioned you and Tim had some phone
10   calls as well.     How many phone calls, if you can
11   approximate, between you and Tim regarding Mr. Botta's
12   employment?
13         A.   It's hard for me to say because it was a part
14   of the same conversation as with the other senior
15   managers who were being put on the list.                     So it was this
16   ongoing dialogue that we had for a couple of months.                     So
17   I couldn't say for sure.
18         Q.   Did Mr. Carey, in any of these conversations,
19   ever ask you to take Mauro off of the list?
20         A.   At the point at -- we added -- at the point at
21   which I put him on the list, Tim never asked me to take
22   him off again.     So no.
23                 MR. CABECEIRAS:            Joe, can you please hand
24   Ms. Hewitt -- or the court reporter, excuse me, what's
25   been marked as Exhibit B, and we can mark it as


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 43 of 83
                                      Confidential


                                                                            Page 42
 1   Hewitt 25.
 2                 (Exhibit No. 25 marked.)
 3   BY MR. CABECEIRAS:
 4        Q.   Ms. Hewitt, please review the documents once
 5   you've received them, and let me know when you're done.
 6        A.   (Witness peruses document.)
 7             Yes, I've reviewed it.
 8        Q.   This appears to be a Google Calendar invite for
 9   a meeting between you, Ms. Nelson, and Mr. Botta.
10             Is that an accurate reflection?
11        A.   Yes, correct, for a phone meeting.
12        Q.   Do you remember having this phone meeting?
13        A.   I do remember it.             And I believe this was the
14   meeting that I was referring to earlier, when I thought
15   it was in July, but it looks like it was late June.
16        Q.   And can you recall anything else that was
17   discussed during this meeting?
18        A.   I can't recall off the top of my head anything
19   else that was discussed.
20                 MR. CABECEIRAS:            Joe, I'd ask that you hand
21   the court reporter what's been marked as Exhibit C.                    We
22   can mark it as Hewitt 26.
23                 (Exhibit No. 26 marked.)
24   BY MR. CABECEIRAS:
25        Q.   Ms. Hewitt, please review, and let me know when


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 44 of 83
                                      Confidential


                                                                            Page 43
 1   you're done.
 2        A.   (Witness peruses document.)
 3             Yes, I've reviewed it.
 4        Q.   Ms. Hewitt, do you know who Steven Kessler is?
 5        A.   I do.
 6        Q.   Who is that?
 7        A.   He is in our ethics and compliance office.
 8        Q.   Okay.    Is he inside counsel to PwC?
 9        A.   All -- I'm not sure of what the role is, but he
10   works in our ethics and compliance office.                   I'm not sure
11   any more about his role.
12        Q.   Did you ever instruct Ms. Nelson to reach out
13   to the ethics and compliance department to discuss
14   Mr. Botta?
15        A.   I don't know if I instructed her specifically
16   to do this, but as I'm looking at this now, I recall
17   that -- and that -- that something else that I believe
18   Mr. Botta brought up on our call, Traci's and Mauro's
19   and my call, was some concerns he had over the outcome
20   of the CRT process.        This jogged my memory around it.
21             And I believe that Traci was -- you know, was
22   reaching out to ethics and compliance to let them know
23   of these concerns -- escalating these concerns that
24   Mauro had brought up to both of us.
25        Q.   I see.     And Mr. Botta, from your memory,


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 45 of 83
                                      Confidential


                                                                            Page 44
 1   brought these concerns up at the meeting you had that's
 2   reflected in what's been marked Hewitt 25; is that
 3   correct?
 4        A.    I believe so.         I'm not exactly sure whether it
 5   was in that meeting or in an email exchange before or
 6   after that, but he had escalated concerns to us that we
 7   felt we needed to -- to bring up to ethics and
 8   compliance.
 9        Q.    Ms. Hewitt, what is CRT -- what's the CRT
10   process stand for?
11        A.    CRT stands for career roundtable.
12        Q.    And what is that?
13        A.    The career roundtable is our annual review
14   process.    It's our, you know, annual performance
15   evaluation process.
16        Q.    Do you remember what concerns Mr. Botta brought
17   up to you?
18        A.    He did not go into a lot of detail with us
19   around what he was particularly concerned about because
20   we escalated it to ethics to -- you know, to look into
21   with him.    But I believe he was un- -- did not agree
22   with the results of the CRT process.
23        Q.    And what were the results of the CRT process?
24        A.    Related to Mr. Botta specifically?
25        Q.    Correct.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 46 of 83
                                      Confidential


                                                                               Page 45
 1        A.   Without the information in my hand and looking
 2   in the system to verify, I just believe he was unhappy
 3   with the tier he had received, which I believe was
 4   Tier 3, but again, I would have to double check that.
 5   We have many employees.
 6        Q.   I asked you if he was upset with something
 7   related to him.      Was he upset with anything else about
 8   the CRT process?
 9        A.   That's what I recall.
10        Q.   Did you ever speak to anybody in ethics about
11   Mr. Botta's concerns?
12        A.   I don't believe that I did.                    I believe that
13   Traci Nelson was the one who escalated that.
14        Q.   And did Traci ever share with you any
15   conversations she may have had with ethics and
16   Mr. Botta's concerns?
17        A.   Not that I can recall.
18        Q.   Did you ever follow up with Ms. Nelson about
19   speaking to ethics on Mr. Botta's concerns?
20        A.   I followed up with her just to make sure that
21   we had escalated those concerns, but the way our process
22   works is that, you know, once we turn a situation like
23   this over to the ethics and compliance office, they're
24   the ones who manage the conversation and have the
25   responsibility for doing that.                  So I only made sure with


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 47 of 83
                                      Confidential


                                                                            Page 46
 1   her that it had been elevated.
 2         Q.   Do you have any knowledge as to whether the
 3   ethics department took any action relating to
 4   Mr. Botta's concerns?
 5         A.   I don't have any specific knowledge related to
 6   it.
 7                 MR. CABECEIRAS:            Joe, if you could hand the
 8   court reporter Exhibit E, we can mark this as 27.
 9                 (Exhibit No. 27 marked.)
10   BY MR. CABECEIRAS:
11         Q.   Ms. Hewitt, once you've received it, please
12   review it, and let me know when you're done.
13         A.   (Witness peruses document.)
14              Okay.   I've reviewed it.
15         Q.   Okay.   Great.
16              First of all, who is Timothy Redding?
17         A.   Tim -- Timothy Redding is in our U.S. security
18   team.
19         Q.   And is Tim based in San Jose?
20         A.   No.   Tim is in -- he's based in the West
21   region.    He lives part of the time -- he's based in LA
22   and in Seattle, but he has a national role.                  So he has a
23   responsibility for, you know, the entire country for the
24   firm.
25         Q.   And what is your understanding of Tim Redding's


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 48 of 83
                                      Confidential


                                                                                Page 47
 1   responsibilities at PwC?
 2        A.   I really wouldn't be able to say.                     I think, you
 3   know, that's something that would have to be asked Tim
 4   specifically, but we go to him for anything that we need
 5   consultation around from a security perspective.
 6        Q.   And when you say from a security perspective,
 7   are you talking about physical security?                      Cyber
 8   security?    I mean, what kind of security are you
 9   referring to?
10        A.   All of the above.             Physical security, cyber
11   security, nation- -- natural disasters.                      Anything that
12   might impact the safety of our people.
13        Q.   And in this email that you are CC'd on, it
14   appears to have an attachment, a conversation of
15   Mr. Botta and Traci Nelson.
16             Is that an accurate reflection?
17        A.   Yes, that's what I see here.
18        Q.   Turning your attention to the last page of
19   what's been previously marked as PwC 1863, the very last
20   line says, "She" -- referring to you -- "will be
21   reaching out in the next day or so addressing your
22   questions."
23             So I'd like to ask you, did you speak to
24   Ms. Nelson about Mr. Botta's conversation with her?
25                 MR. REITER:         Objection.           Vague.    I'm not


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 49 of 83
                                      Confidential


                                                                            Page 48
 1   sure what conversation you're referring to.
 2                 If the witness understands, she can answer.
 3   BY MR. CABECEIRAS:
 4        Q.    That's fair enough.
 5              Ms. Hewitt, I'm referring to the conversation
 6   that was attached to this email that you have in front
 7   of you.
 8        A.    Yes.   I was aware of this, you know, email --
 9   or this chat, Google chat exchange.
10        Q.    And how were you made aware of this Google chat
11   exchange?
12        A.    I believe that Traci told me about it, and then
13   I was copied on the email that was sent to Tim Redding.
14        Q.    And when did Ms. Nelson tell you about it?
15        A.    If I have the timing right in my head, she told
16   me about it, you know, soon after it happened, and that
17   was what partially prompted us to have a call with Mauro
18   about -- you know, the call that we had on the 30th of
19   June.
20        Q.    On the 30th of June?
21        A.    The -- oh, sorry.            Sorry.       The -- it was sent
22   on the 30th of June, but the -- it was the call -- no.
23   Sorry.    Let me look back here.                On the -- I'm looking at
24   the Google calendar invitations.                  Yeah, the call on the
25   30th of June between Traci, Mr. Botta, and myself.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 50 of 83
                                      Confidential


                                                                            Page 49
 1        Q.   Okay.    So turning your attention again to the
 2   last page.
 3        A.   Yes.
 4        Q.   You called Mr. Botta, and we've already
 5   discussed that conversation; is that correct?
 6        A.   Correct.
 7        Q.   Okay.    All right.           Thank you for clarifying.
 8        A.   Yeah.    Thank you.
 9                 MR. CABECEIRAS:            Joe, if you can hand the
10   witness Exhibit F, we'll mark it as 28.
11                 (Exhibit No. 28 marked.)
12   BY MR. CABECEIRAS:
13        Q.   Ms. Hewitt, please review it, and let me know
14   when you're done.
15        A.   Yes, I will.
16             (Witness peruses document.)
17             Okay.    I've reviewed it.
18        Q.   Okay.    And can you describe the document?
19        A.   Yes.    It is Mr. Botta's employment agreement,
20   as well as a departure summary that we do as a typical
21   off-boarding procedure.
22        Q.   Now, it appears that you reached out to
23   somebody named Carlos who provided something referred to
24   as an EA?    Is that accurate?
25        A.   That's correct.           The employment agreement.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 51 of 83
                                      Confidential


                                                                            Page 50
 1        Q.   Okay.     That was going to be my next question.
 2        A.   Yes.
 3        Q.   EA stands for employment agreement?
 4        A.   Yes, it does.
 5        Q.   And why, in August of 2017, August 15th, at
 6   that time, why were you seeking Mr. Botta's employment
 7   agreement?
 8        A.   Yeah.     I was preparing for the termination
 9   conversation that would occur the next day, where we
10   standardly provide employment agreements to employees.
11        Q.   What else did you do to prepare for the
12   termination?
13        A.   Made -- I made sure that we had the correct
14   paperwork ready, that we had a room reserved, and
15   ultimately I, you know, sent an invitation to Mr. Botta
16   for a meeting.      Those were some of the things we did.
17        Q.   Okay.     And what paperwork had you gathered?
18        A.   We have -- we have standard off-boarding
19   paperwork that we share with employees if there is time
20   and opportunity to do that.
21        Q.   So for this specific termination, did you
22   gather off-boarding paperwork?
23        A.   Yes, we would have.
24        Q.   And what exactly is included in the
25   off-boarding paperwork?

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 52 of 83
                                      Confidential


                                                                            Page 51
 1          A.   A copy of the employment agreement, a list of
 2   items to turn in, the confirmation of the date of
 3   termination, that type of information.
 4          Q.   And you'd mentioned you sent an invitation to
 5   Mr. Botta?
 6          A.   Correct.    I recall that I set up a meeting with
 7   him.
 8          Q.   Did you set this up via Google Calendar?
 9          A.   Yes, I would have done that.
10          Q.   Did you speak to anybody as you were preparing
11   for the termination of Mr. Botta that day, on
12   August 15th?
13                  MR. REITER:        I'll object to the extent the
14   question calls for attorney-client communications.
15                  THE WITNESS:         Do I need to --
16          A.   So aside -- I can -- I can speak to the only
17   people that I spoke to about it aside from what you just
18   shared around the attorney-client communications, or
19   is --
20                  MR. REITER:        Why don't -- Counsel, sorry.
21   Why don't you give us a quick second off the record.                    It
22   won't be long.
23                  MR. CABECEIRAS:           Okay.
24                  (Pause in proceedings.)
25                  MR. REITER:        Okay.         Counsel, we're back.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 53 of 83
                                      Confidential


                                                                            Page 52
 1   Should we have the court reporter read back the
 2   question, or how do you want to do this?
 3                 MR. CABECEIRAS:            Yes.      Ms. Koch, if you
 4   could, just read back my last question.
 5                 (Question was read back.)
 6                 MR. REITER:         And same objections.
 7        A.   So I would say I don't know if it was the 15th
 8   or the 16th, but the only person I would have spoken
 9   with that I can share is let Tim -- consulted with Tim
10   Redding in security.
11   BY MR. CABECEIRAS:
12        Q.   Did you consult with Traci Nelson?
13        A.   That would apply to what my attorney shared
14   around attorney-client privilege.
15                 MR. REITER:         Calls for attorney-client
16   communications.
17   BY MR. CABECEIRAS:
18        Q.   So Ms. Nelson is an attorney; correct?
19                 MR. REITER:         Alex, why don't we take a break
20   off the record for a second.               You and I can discuss.
21                 MR. CABECEIRAS:            Okay.       I'll give you a call
22   again.
23                 MR. REITER:         Just give us one moment off the
24   record.
25                 MR. CABECEIRAS:            Okay.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 54 of 83
                                      Confidential


                                                                            Page 53
 1                 (Pause in proceedings.)
 2                 MR. REITER:         So why don't you repeat your
 3   question.
 4   BY MR. CABECEIRAS:
 5        Q.   Okay.    Is Ms. Nelson an attorney?
 6        A.   No, she's not.
 7        Q.   Did you discuss with Ms. Nelson plans to
 8   terminate Mr. Botta?
 9        A.   My conversations with Ms. Nelson were in the
10   presence of our attorneys, with our in-house counsel.
11        Q.   Days before you actually terminated Mr. Botta,
12   did you discuss his termination with Tim Ryan -- or
13   excuse me, Timothy Carey?
14        A.   Can you repeat that?                  I'm sorry.   I think it
15   cut out at the beginning.
16        Q.   Yeah.    So a few days prior to actually
17   terminating Mr. Botta, did you discuss Mr. Botta's
18   termination with Tim Carey?
19        A.   No, I did not.
20        Q.   What about Mr. Ward?
21        A.   No, I did not.
22        Q.   You stated previously that the reason given to
23   Mr. Botta was allegedly falsifying a control, the reason
24   for termination; is that accurate?
25                 MR. REITER:         That misstates testimony.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 55 of 83
                                      Confidential


                                                                            Page 54
 1   Asked and answered.
 2        A.   I stated that he --
 3                 THE WITNESS:          Should I say it again?
 4                 MR. REITER:         Sure.
 5                 THE WITNESS:          Okay.
 6        A.   I stated that we shared with Mr. Botta in that
 7   conversation -- Kevin Baldwin actually said to him in
 8   that conversation that Mr. Botta had represented to us
 9   that he had falsified a control and audit papers, and so
10   he was being terminated either for doing that or for
11   lying about it.
12   BY MR. CABECEIRAS:
13        Q.   And do you know when Mr. Botta actually shared
14   with you this alleged falsification?
15        A.   I don't know anything other than what I just
16   shared, and it was what I heard said in the meeting.
17        Q.   And when you say the meeting, are you referring
18   to the meeting with your attorneys that we won't get
19   into?
20        A.   No, I'm referring to the -- no, I'm referring
21   to the termination conversation.
22                 MR. REITER:         To be clear, she's referring to
23   the meeting with your client, Mr. Botta.
24   BY MR. CABECEIRAS:
25        Q.   Prior to having that termination meeting, did


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 56 of 83
                                      Confidential


                                                                            Page 55
 1   you have any idea why Mr. Botta was going to be
 2   terminated?
 3                  MR. REITER:        Objection.           Calls for
 4   attorney-client communications.
 5                  If you can answer without disclosing those
 6   communications or information provided by counsel, you
 7   can.
 8          A.   I can't answer it without doing that.
 9                  MR. CABECEIRAS:           Go off the record for a
10   second?
11                  MR. REITER:        Sure.
12                  MR. CABECEIRAS:           Guys, you want to take a
13   quick five minutes?
14                  MR. REITER:        Yes, that's fine.
15                  (Recess from 12:02 p.m. to 12:09 p.m.)
16                  (Discussion off the record.)
17                  (Recess from 12:10 p.m. to 1:00 p.m.)
18                      E X A M I N A T I O N (Continuing)
19   BY MR. CABECEIRAS:
20          Q.   Turning your attention to what's been marked as
21   Hewitt 28, can you turn to the second to last page for
22   me.
23          A.   Yes.
24          Q.   I know we just took a break, so if you'd like
25   to review that page for a minute, and let me know when


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 57 of 83
                                        Confidential


                                                                            Page 56
 1   you're done reviewing.
 2          A.   (Witness peruses document.)
 3               Okay.    I'm done reviewing.
 4          Q.   Up at the top there, it says, "HR SSC
 5   Compliance."
 6               Can you tell me what SSC stands for?
 7          A.   Yes.    Shared Services Center.
 8          Q.   And what is the Shared Services Center?
 9          A.   They are our group in Tampa who, from an HR
10   perspective, help with a lot of our HR function.
11          Q.   If you could look down a little further on the
12   page, it says, "Did staff have a Preservation Order,"
13   box marked "Yes" --
14          A.   Uh-huh.
15          Q.   -- "as it relates to Cavium engagement."
16               Do you see that?
17          A.   Yes.
18          Q.   Do you have any understanding of what that
19   means?
20          A.   I do understand what the preservation orders
21   are.
22          Q.   Okay.    And what are they generally to you?
23          A.   Yeah, generally, we receive -- if there is some
24   type of, you know, pending issue or litigation or, you
25   know, various circumstances that require us to preserve


                           TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 58 of 83
                                      Confidential


                                                                            Page 57
 1   documents, we are asked on -- you know, employees are
 2   asked when they exit, do they have a preservation order,
 3   meaning, you know, is there anything we need to save the
 4   computer for or save the files for.
 5        Q.   And in this case, the preservation order was
 6   for the Cavium engagement; is that correct?
 7        A.   That's how I would read this.
 8        Q.   Now, you stated before, that Mr. Baldwin gave
 9   Mr. Botta a reason in August 2017 for terminating
10   Mr. Botta.
11        A.   Yes.
12        Q.   Do you know if any other employees -- if any
13   other employees got disciplined for the same infraction,
14   for the same falsifying a document at PwC?                     Meaning --
15   and I'm sorry.     I can rephrase it.
16        A.   Uh-huh, uh-huh.
17        Q.   Meaning the particular document that Mr. Botta
18   allegedly had falsified, did anybody else on Mr. Botta's
19   team get in trouble for that alleged falsification?
20        A.   I'm only aware of this as it relates to
21   Mr. Botta.
22        Q.   Mr. Botta was a senior manager.                    Who do senior
23   managers normally report to?
24        A.   That's a really -- that's a very broad
25   question.    Is there something more specific?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 59 of 83
                                      Confidential


                                                                             Page 58
 1        Q.    Sure.   So Mr. Botta was in the auditing group;
 2   right?
 3        A.    Correct.
 4        Q.    And he was in the auditing group as a senior
 5   manager; is that correct?
 6        A.    Yeah, he was an auditor with us.
 7        Q.    And when assigned to particular audits, did
 8   Mr. Botta have superiors who he reported to?
 9        A.    Yes.
10        Q.    Do those superiors typically oversee the work
11   of senior managers?
12                 MR. REITER:         Vague as to "oversee."
13                 If you understand the question, you can
14   answer.
15        A.    I don't -- I mean, what I could answer is, you
16   know, typically the level above a senior manager is
17   partner.    Could be a managing director, but often is a
18   partner, if that answers the question.
19   BY MR. CABECEIRAS:
20        Q.    Sure.   So my question, just so we're clear, is,
21   you know, Kevin Baldwin said, Mauro, you falsified this
22   document.    Were any partners aware of this
23   falsification?
24                 MR. REITER:         Objection.           Mis- -- to the
25   extent it misstates prior testimony, and --


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 60 of 83
                                      Confidential


                                                                                  Page 59
 1                 THE WITNESS:          Yeah.
 2                 MR. REITER:         -- calls for speculation.
 3        A.   Yeah, I don't have any, you know, information,
 4   other than what I've already shared.
 5   BY MR. CABECEIRAS:
 6        Q.   And you don't recall the engagement matter in
 7   which it was alleged that Mr. Botta falsified or lied?
 8        A.   I do recall.         I believe we said it -- that
 9   Mr. Baldwin said it in the meeting, that it related to
10   Cavium.
11        Q.   Do you remember who the partner on the Cavium
12   engagements were?
13                 MR. REITER:         Calls for speculation.
14        A.   No, I don't.
15   BY MR. CABECEIRAS:
16        Q.   Did you, as your role in HR, after you did --
17   when any PwC employees were there, work on the Cavium
18   matter besides Mr. Botta?
19        A.   I believe that's not really something that I --
20   I could answer because it would relate to someone
21   else -- another employee at the firm.                        However, I've
22   already stated that I'm only aware -- I was only
23   involved in, you know, the -- sitting in on the
24   termination of Mr. Botta as it relates to this.
25        Q.   Okay.    So you never disciplined another


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 61 of 83
                                      Confidential


                                                                              Page 60
 1   employee at PwC as it relates to the Cavium matter?
 2        A.    That's correct.
 3        Q.    On the day you actually terminated Mr. Botta,
 4   where did you physically meet him?
 5        A.    Mr. Baldwin and myself met him in the San Jose
 6   office.
 7        Q.    And was anybody else present?
 8        A.    No, not in the meeting.                Just the three of us.
 9        Q.    And you may have answered this, and I
10   apologize:    Did you actually say anything during that
11   meeting?
12        A.    To the best of my memory, I may have, you know,
13   asked if he had any questions about the exit process.                      I
14   was there, you know, as an HR representative to
15   administer that process.            So I may have asked him if he
16   had questions.
17        Q.    Can you recall if he asked any questions?
18        A.    I recall that he said very little to us, and it
19   was a very short meeting.
20        Q.    And I understand, as you testified to the
21   reason Kevin gave to Mauro why he was being terminated.
22   Can you think of anything else that Kevin said to
23   Mr. Botta at that meeting?
24        A.    Nothing else that comes to mind.                  It really
25   was, you know, focused on that reason for termination,


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 62 of 83
                                      Confidential


                                                                                 Page 61
 1   and that he was being terminated.
 2         Q.   Did Mr. Botta attempt to defend himself at all
 3   at that point?
 4         A.   Not that I can recall.
 5         Q.   Was the Friend of the Firm program discussed at
 6   that point?
 7         A.   Not that I can recall.
 8         Q.   And after this meeting occurred, when was the
 9   next time you spoke to Mr. Botta, if at all?
10         A.   I believe the next time I spoke to him was in
11   regards to -- it may have been later that day or the
12   next day.    I think it was later that day, when he asked
13   for some personal documents and files from his computer.
14         Q.   And after that meeting where Mauro was
15   terminated, focusing your attention on that day, right
16   after the meeting, what did you do?                    Where did you go
17   to?
18         A.   Can you be more specific?                 I just want to make
19   sure I answered that right.
20         Q.   Yeah.    After you had the conversation -- no,
21   absolutely, and I'm happy to clarify.                        You have the
22   conversation with Mr. Botta.               I just want to get your
23   description of what happened next.
24              So for example, did he just get up and leave
25   the building?      Did you escort him out?                    What did you do


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 63 of 83
                                      Confidential


                                                                               Page 62
 1   next, after you terminated Mr. Botta?
 2        A.    Yes.   I believe I escorted him out.
 3        Q.    Did you escort him to the front door?
 4        A.    I can't recall whether I escorted him just to
 5   our -- the lobby of our floor and to the elevator, or
 6   actually down to the main level.                  I can't recall.        It
 7   was -- would have been one of those two things.
 8        Q.    And did anybody walk with you when you were
 9   escorting Mauro out of the building?
10        A.    I can't recall anyone walking directly with
11   Mauro and myself to the elevator.
12        Q.    And did you fly in to San Jose just to
13   terminate Mr. Botta or were you there for other business
14   matters?
15        A.    I -- because I have a role in the market, I
16   conducted other business while I was there, but
17   certainly being -- you know, being involved to help with
18   this termination was part of the reason I was there.
19        Q.    How long were you actually in San Jose at that
20   time?
21        A.    To the best of my memory, I was there just that
22   day or maybe two days, but I can't say for sure.                        I take
23   a lot of trips to San Jose.
24        Q.    And in that time period, the day or maybe two
25   days, did you terminate anybody else?                        And I don't need


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 64 of 83
                                      Confidential


                                                                            Page 63
 1   to know the names or anything.                  I'm just wondering if
 2   you conducted any other termination.
 3        A.   Not that I can recall.
 4        Q.   Out of all of the employees who were terminated
 5   pursuant to the Friend of the Firm program, how many of
 6   those terminations did you actually sit in on
 7   physically, if any?
 8        A.   Well, I -- so I want to be clear that the
 9   reason I stated for Mauro being terminated was because
10   of misconduct.     So it's unrelated to the -- you know, to
11   the question you're asking.
12        Q.   Okay.    Yep.      Separate question then.           If you
13   could just answer the original question.
14        A.   And sorry; can you ask it again?
15        Q.   Sure.    How many terminations did you actually
16   sit in on of employees who were on this Friend of the
17   Firm list?
18        A.   It seems to me that, you know, first of all,
19   that would be perhaps confidential.
20                 THE WITNESS:          I don't know, Joe, if I should
21   answer that.     Go ahead, answer?
22   BY MR. CABECEIRAS:
23        Q.   Please don't ask your attorney --
24        A.   Sorry.
25        Q.   -- when there's an outstanding question on the


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 65 of 83
                                      Confidential


                                                                            Page 64
 1   record.
 2        A.    Yeah.   Sorry about that.
 3              I did not sit in on any of those conversations
 4   as they were -- you know, the reason why I was -- I was
 5   a part of Mr. Botta's conversation was because he was
 6   being terminated for misconduct.
 7        Q.    Do you always sit in when an employee is being
 8   terminated for misconduct?
 9        A.    There aren't absolutes in terms of me always
10   being a part of something or not.                  But in this case it
11   was determined I was the right person to be a part of
12   that discussion.      I have an entire team of people who
13   are -- you know, often handle HR, you know, terminations
14   as well.
15        Q.    Okay.   I can imagine what your attorney's
16   objection will be, but who made the determination to
17   have you sit in on this particular termination?
18                 MR. REITER:         Yeah, I'm going to object on
19   the grounds that that calls for attorney-client
20   communications, and instruct the witness not to answer.
21        A.    I can't answer that.
22   BY MR. CABECEIRAS:
23        Q.    Did anybody other than an attorney, whether
24   in-house counsel or external counsel, tell you to be in
25   the room when Mr. Botta was terminated?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 66 of 83
                                      Confidential


                                                                              Page 65
 1                 MR. REITER:         I think that's asked and
 2   answered.    Same objections.
 3        A.   Yeah, I'm unable to answer that.
 4                 MR. CABECEIRAS:            Counsel, I don't want to
 5   know any conversations with attorneys.                       I'm asking for
 6   non-attorney communication relating to my client's
 7   termination.     I think I have a right to an answer.
 8                 MR. REITER:         She answered the question.
 9                 MR. CABECEIRAS:            If the answer's no -- she
10   just said, "I can't answer that."
11        A.   No one else instructed me.
12   BY MR. CABECEIRAS:
13        Q.   Thank you.
14                 MR. CABECEIRAS:            Counsel, could you hand the
15   witness what's been marked as Exhibit G, and we can mark
16   it as Exhibit 29.
17                 (Exhibit No. 29 marked.)
18                 THE WITNESS:          Okay.       I've reviewed it.
19   BY MR. CABECEIRAS:
20        Q.   Ms. Hewitt, this appears to be an email from
21   you to Mr. Redding.        Is that accurate?
22        A.   That's correct.
23        Q.   Why were you emailing Mr. Redding about Mauro's
24   access?
25        A.   Yeah.    So as we -- as I stated earlier,


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 67 of 83
                                      Confidential


                                                                            Page 66
 1   Mr. Redding is in our security department, and so it's
 2   standard in cases like this, where we are terminating
 3   someone for misconduct, that we would immediately cancel
 4   their building access, so their access to our building.
 5   And so I was asking him to do that.
 6        Q.   And did you speak to Mr. Redding by phone at
 7   any time relating to Mr. Botta's termination?
 8        A.   Yeah, I'm guessing that I did.
 9                 MR. REITER:         Well, don't guess.
10                 THE WITNESS:          Oh, sorry, sorry.
11        A.   Yes, I believe I did.
12   BY MR. CABECEIRAS:
13        Q.   Do you recall if it was before or after this
14   particular email that's in front of you now?
15        A.   It was before.
16        Q.   Did you talk to Mr. Redding by telephone?
17        A.   Yes.
18        Q.   And what was discussed?
19        A.   It was -- I just let him know that, you know,
20   there would be a termination occurring, and that we
21   would need there to be -- you know, that we need --
22   would need to cancel the access.
23             And we also asked for a security guard to be
24   on-site, which is something that is very standard for us
25   to do, again, in a termination situation where there's


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 68 of 83
                                      Confidential


                                                                            Page 67
 1   been misconduct.
 2        Q.   And the day you terminated Mr. Botta, was there
 3   a security guard on-site?
 4        A.   There was.
 5        Q.   Did you speak to Mr. Redding about anything
 6   else related to Mr. Botta's termination on the phone
 7   call you just described?
 8        A.   No.    I only spoke to him on the -- you know,
 9   the security implications of this situation to make sure
10   he and I were aligned on that, but that was it.
11                 MR. CABECEIRAS:            Counsel, if you could hand
12   the witness Exhibit L, we can mark it as Exhibit 30.
13                 (Exhibit No. 30 marked.)
14   BY MR. CABECEIRAS:
15        Q.   Ms. Hewitt, please review the document.               Let me
16   know when you're done.
17        A.   (Witness peruses document.)
18             Okay.    I've reviewed it.
19        Q.   Ms. Hewitt, have you seen this photo before?
20        A.   No.
21        Q.   Do you recognize what this is a photo of?
22        A.   I think it's -- it looks like a desk, likely --
23   yeah, it's actually pretty hard for me to make out
24   what's in the photo.
25        Q.   Do you notice there's a hand on a mouse pad,


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 69 of 83
                                      Confidential


                                                                                Page 68
 1   and above that, there's a photo?
 2        A.   Yes, I can see a photo above it, yeah.                       I just
 3   can't make out what's in the photo.
 4        Q.   Were you ever aware that a photo of Mr. Botta
 5   was placed in the lobby of PwC San Jose's office?
 6        A.   Yeah, I was aware after the fact of that.
 7        Q.   When did you become aware?
 8        A.   It came to our attention that it was there, and
 9   I don't remember how, and just asked whether, you know,
10   it should be -- should be taken down.                        So the question
11   was asked of me.
12        Q.   And you say "our attention."                       Who are you
13   referring to?
14        A.   I believe it came to the attention of our
15   office -- of our market admin leader, who oversees the
16   office services team, and sometimes these kind of
17   questions are raised too.
18        Q.   And who is the market admin leader?
19        A.   Her name is Laurie Tempest.
20        Q.   Tempest with a T?
21        A.   Yeah, T-e-m-p-e-s-t.
22        Q.   Just so we're clear, somebody asked Laurie
23   directly about the photo or somebody asked you?
24        A.   I -- my recollection -- my best recollection is
25   that the question -- somebody asked Laurie about it or


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 70 of 83
                                      Confidential


                                                                             Page 69
 1   it came to her attention, and she asked me.
 2        Q.   And you testified that she had asked if it
 3   should be taken down?          Is that accurate?
 4        A.   I'm struggling with my memory around these
 5   details of who asked about it, but I -- what I know is
 6   that I became aware there was a photo there, and I was
 7   involved in a question around should it be taken down.
 8   So that's how I knew it was there.                   And I'm sorry; I
 9   don't have more memory than that.
10        Q.   Okay.    And did you have an answer to if it
11   should be taken down?
12        A.   I believe it was a couple weeks after the
13   termination had occurred, so I believe we took it down.
14   It could have been a longer period than that.
15        Q.   Do you know who put the photo --
16        A.   Sorry.
17        Q.   Do you know who put -- it's okay.
18             Do you know who put the photo up?
19        A.   I don't know specifically who did.
20        Q.   Do you know who requested the photo be put up,
21   if anybody?
22        A.   I don't know who requested the photo be put up.
23   It would be a standard part of our security procedures,
24   when there's a termination for misconduct, to notify the
25   building security, particularly in this case.                   So my


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 71 of 83
                                      Confidential


                                                                              Page 70
 1   guess is that Tim -- sorry.              So typically our security
 2   group would be involved in doing that.                       But in this case
 3   I don't know the exact person.
 4        Q.    You said particularly in this case.                     Why
 5   particularly in this case?
 6        A.    Sorry.    I don't recall exactly what I said,
 7   what that related to.          Sorry.
 8                 MR. CABECEIRAS:            Could you read back her
 9   answer to the last question, please?
10                 (Answer was read back.)
11        A.    I can answer that.            So I meant particularly in
12   this case because we had a security guard present, and
13   so we had asked for security.                   So it would have been
14   involved -- you know, the photo would have been a part
15   of that.
16   BY MR. CABECEIRAS:
17        Q.    And is it discretionary whether to ask for a
18   security guard to be present or not, or is it mandatory?
19        A.    I would say we use -- we use discretion around
20   that, and it's up to the expertise of our security team.
21        Q.    But in Mr. Botta's case, PwC requested that a
22   security guard be on-site; is that accurate?
23        A.    Yes, that's correct.
24        Q.    Ultimately, do you know if the photo was taken
25   down?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 72 of 83
                                       Confidential


                                                                            Page 71
 1                  MR. REITER:         Asked and answered.
 2         A.    Yes, it was ultimately taken down.
 3   BY MR. CABECEIRAS:
 4         Q.    Oh, I'm sorry.         Okay.
 5               Turning your attention to -- or withdrawn.
 6                  MR. CABECEIRAS:            Joe, if you could hand the
 7   witness Exhibit H, and we can mark it -- what are we up
 8   to?   31?
 9                  THE COURT REPORTER:               Yes.
10                  (Exhibit No. 31 marked.)
11   BY MR. CABECEIRAS:
12         Q.    Ms. Hewitt, please review it, and let me know
13   when you're done.
14         A.    (Witness peruses document.)
15               Okay.    I've reviewed it.
16         Q.    Ms. Hewitt, this appears to be an email
17   conversation between you and Ms. Nelson, speaking -- and
18   I'm going to put this very generally -- about an email
19   going out, notifying people that Mauro had been
20   terminated.
21               Is that an accurate general reflection?
22         A.    Yes.    It's specifically a notification to the
23   partners.
24         Q.    Ms. Hewitt, have you had to fire other senior
25   managers before in your capacity as an HR representative


                          TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 73 of 83
                                      Confidential


                                                                            Page 72
 1   at PwC?
 2        A.   I can't speak to any specifics around that, but
 3   yes, being involved in terminations of employees at all
 4   levels is -- has been a part of my responsibilities.
 5        Q.   And when a senior manager is terminated, are
 6   emails like this typically sent out to partners?
 7        A.   It would -- you know, it would really depend on
 8   the situation, but it would not be uncommon when someone
 9   is terminated in the same day, who has client
10   responsibilities, for us to need to notify the client --
11   or the partners, rather, that it has occurred, and
12   instruct them on, you know, some of the details in this
13   note.   Because, you know, they would need to know
14   what -- how to handle inquiries from clients, etc.
15        Q.   And at the time Mauro was terminated, did he
16   have client responsibilities?
17        A.   I actually can't answer that because I don't
18   have that specific knowledge.                   I'm not involved directly
19   in the staffing to know for sure.
20        Q.   Do you have any knowledge as to Mr. Botta's
21   utilization rate at the time he was terminated?
22        A.   I would have had access to that, but I don't
23   have knowledge of that, that I could -- you know, I
24   don't have anything that I know right now, yeah.
25        Q.   Okay.    That's okay.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 74 of 83
                                      Confidential


                                                                            Page 73
 1             Now, there's a sentence it looks like you
 2   suggested be added to this email.                  "If he reaches out to
 3   you, please contact me" -- or no, excuse me.                  Another
 4   sentence that Traci thought should be added to the
 5   email, which is, "If he reaches out to you, please
 6   contact me, Shawna Hewitt, before responding."
 7             Do you see that section?
 8        A.   Uh-huh.
 9        Q.   Now, in this final email to partners, do you
10   recall if a sentence like that, or that very sentence,
11   was added to the email?
12        A.   Yes, I believe it was added.
13        Q.   And after Mauro was terminated, did any
14   partners reach out to you, saying that Mauro had reached
15   out to them?
16        A.   I do not recall any partners reaching out to me
17   directly.
18        Q.   Did Ms. Nelson ever share with you that
19   partners had reached out to her, saying that Mauro had
20   been reaching out to them?
21        A.   Yes.    She let me know that -- that some
22   partners -- or at least one partner had reached out to
23   her, but I don't know any of the de- -- I don't remember
24   any of the details of that.              You would have to ask her.
25        Q.   You don't remember the partner's name?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 75 of 83
                                      Confidential


                                                                            Page 74
 1        A.   I don't remember which partners.
 2        Q.   Do you recall, you know, the general date,
 3   maybe the month, if you can't recall the approximate
 4   date?
 5        A.   I'm sorry; I don't have a lot of memory of that
 6   because it wasn't a direct reach out to me.
 7        Q.   Okay.    That's fine.
 8                 MR. CABECEIRAS:            Counsel, if you could hand
 9   the witness Exhibit I, we can mark it as 32.
10                 (Exhibit No. 32 marked.)
11   BY MR. CABECEIRAS:
12        Q.   Ms. Hewitt, please review, and let us know when
13   you're done.
14        A.   (Witness peruses document.)
15             Okay.    I've reviewed it.
16        Q.   And what is this document?
17        A.   This document is the Google Calendar invitation
18   that I sent to Mauro for the meeting on August 17th, the
19   termination meeting.
20        Q.   And it appears that you only sent this to
21   Mr. Botta; is that correct?
22        A.   Yes, that's correct.
23        Q.   But you testified there was somebody else
24   actually there to terminate Mr. Botta; right?
25        A.   Yes, correct.


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 76 of 83
                                      Confidential


                                                                            Page 75
 1        Q.   Did you invite him over the phone?
 2        A.   I told him, it is my guess, over the -- sorry.
 3   I told him over the phone of the time of the meeting,
 4   Kevin Baldwin.
 5        Q.   Kevin Baldwin.          Thank you.
 6        A.   Uh-huh.
 7        Q.   And during that conversation, did you discuss
 8   anything else about Mr. Botta's termination?
 9        A.   I did not discuss anything -- the only thing I
10   discussed with Kevin was the time of the meeting and
11   what we would each -- each of our roles in that meeting.
12        Q.   Okay.    And what was your role going to be in
13   that meeting, as you explained it to Kevin?
14        A.   Yeah, and as I explained earlier, my role was
15   to be the HR person on-site and to facilitate the
16   termination, to be there to answer, you know, questions
17   that Mauro might have around the exit process, and to be
18   a representative of the firm from that perspective.
19        Q.   And during that telephone conversation, what
20   did you explain to Mr. Baldwin that his role in the
21   termination meeting would be?
22        A.   At the time Kevin and I spoke, he already knew
23   what his role would be.
24        Q.   On the phone call, did Mr. Baldwin elaborate on
25   the reason he was going to terminate Mr. Botta?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 77 of 83
                                      Confidential


                                                                               Page 76
 1        A.   I don't remember exactly when I knew -- or when
 2   I -- Kevin and I talked about the reason.                        I --
 3   obviously I heard it in the termination conversation,
 4   and I don't recall if we talked about it.
 5        Q.   Do you know if Kevin Baldwin worked on any of
 6   the Cavium audits?
 7        A.   I don't have any knowledge of that.
 8        Q.   In terminating Mr. Botta, did you have to talk
 9   to any individuals who work on the Cavium matter?
10        A.   No.
11        Q.   You did not conduct any kind of investigation
12   into the Cavium matter?
13                 MR. REITER:         You cut out.               Could you repeat
14   the question?
15   BY MR. CABECEIRAS:
16        Q.   Oh, yeah.       Did you conduct any type of
17   investigation into the auditors' behavior on the Cavium
18   matter?
19        A.   I did not play any role in determining that
20   Mauro should be terminated.              I was simply the person who
21   was asked to sit in on the termination meeting.
22        Q.   At any time did Mr. Baldwin share with you --
23   I'll withdraw it.
24                 MR. CABECEIRAS:            Could we go off the record
25   for a quick five, and then come back and wrap up?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 78 of 83
                                      Confidential


                                                                                Page 77
 1                 MR. REITER:          Yes.
 2                 (Recess from 1:41 p.m. to 1:49 p.m.)
 3                 MR. CABECEIRAS:             Counsel, if you could hand
 4   the witness Exhibit J, we can mark it as 33.
 5                 (Exhibit No. 33 marked.)
 6   BY MR. CABECEIRAS:
 7        Q.   Ms. Hewitt, review the document, and let me
 8   know when you're finished.
 9        A.   (Witness peruses document.)
10             Okay.     I've reviewed it.
11        Q.   Do you remember receiving -- or excuse me --
12   sending an email to Mr. Botta September 14, 2017?
13        A.   Yes.    And I have it in front of me.
14        Q.   And it appears to be in a response to a text
15   that Mr. Botta sent to Traci Nelson.                         Is that accurate?
16        A.   Yes.
17        Q.   How were you alerted of this text message?
18        A.   I don't remember whether -- I'm guessing she
19   called me to tell me about it, but I don't remember for
20   sure.
21        Q.   Well, please don't guess.
22        A.   Okay.
23        Q.   Can you recall a phone call in which Traci
24   talked to you about this text message?
25        A.   All I know is that she told me about the

                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 79 of 83
                                      Confidential


                                                                            Page 78
 1   text -- the text message.             I don't remember how it was
 2   done.
 3        Q.   Okay.    And can you remember what she said?
 4        A.   Yes.    She said that Mauro had reached out to
 5   her to ask if he would be eligible for rehire, and, you
 6   know, I had asked him to use me as his main point of
 7   contact with the firm, and so that was why then I got in
 8   touch with him.
 9                 MR. REITER:         Did we just have somebody drop
10   off or join?     We heard some noise.
11                 MR. CABECEIRAS:            Yeah, I did as well.    Let's
12   go off the record for a second.
13                 (Discussion off the record.)
14   BY MR. CABECEIRAS:
15        Q.   Ms. Hewitt, in September, when you wrote this
16   email, did you have any kind of chance to learn more
17   about the particular misconduct Mr. Botta was being
18   accused of?
19                 MR. REITER:         I'll object to the extent the
20   question asks for attorney-client communications.
21                 It sound like somebody just joined.              Go off
22   the record for a second.
23                 MR. CABECEIRAS:            Off the record.
24                 (Discussion off the record.)
25                 (Question and objection were read back.)


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 80 of 83
                                      Confidential


                                                                            Page 79
 1        A.   No, I didn't learn anything more.
 2   BY MR. CABECEIRAS:
 3        Q.   And at that point, in September of 2017, were
 4   any other PwC employees terminated for misconduct on the
 5   Cavium audit?
 6                 MR. REITER:         Calls for speculation.
 7        A.   Yeah, I believe I've already stated that I am
 8   not aware of, nor was I involved in, you know,
 9   terminating any other employees related to this.
10   BY MR. CABECEIRAS:
11        Q.   Now, Ms. Hewitt, does Robert Heatley still work
12   at PwC?
13        A.   He does not.
14        Q.   And why does he no longer work at PwC?
15                 MR. REITER:         I'm going to object to the
16   extent it calls for speculation.                  And as Ms. Hewitt has
17   already explained multiple times, the circumstances
18   surrounding particular employees and their employment
19   situation is private.
20        A.   I have no knowledge of that situation.
21   BY MR. CABECEIRAS:
22        Q.   Just to clarify, because this is the
23   information I'm seeking, was Robert Heatley terminated
24   for anything having to do with the Cavium audit --
25        A.   I have no --


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 81 of 83
                                      Confidential


                                                                            Page 80
 1        Q.   -- to the extent you know --
 2        A.   Yeah, I have no knowledge related to that.
 3        Q.   Are you aware if Tye Thorson is still an
 4   employee of PwC?
 5        A.   I believe Tye is a partner at PwC.
 6        Q.   Other than what's been discussed today, do you
 7   have anything you'd like to add to the record?
 8                 MR. REITER:          I'm going to object to form.
 9        A.   No, I don't.
10                 MR. CABECEIRAS:             I think we can end the
11   deposition.
12                 MR. REITER:          Great.        And I don't have any
13   questions.    But I will note for the record that,
14   pursuant to the parties' protective order, the entire
15   deposition transcript will be marked confidential for a
16   certain period of time during which the parties will
17   have an opportunity to designate specific portions
18   confidential.
19                 MR. CABECEIRAS:             Noted.        Thank you.
20                 (Signature reserved.)
21                 (Deposition concluded at 1:57 p.m.)
22

23                                        -o0o-
24

25



                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 82 of 83
                                      Confidential


                                                                            Page 81
 1                         C E R T I F I C A T E
 2

 3   STATE OF WASHINGTON
 4   COUNTY OF PIERCE
 5

 6           I, Cindy M. Koch, a Certified Court Reporter in
 7   and for the State of Washington, do hereby certify that
 8   the foregoing transcript of the deposition of Shawna
 9   Hewitt, having been duly sworn, on December 19, 2018, is
10   true and accurate to the best of my knowledge, skill and
11   ability.
12           IN WITNESS WHEREOF, I have hereunto set my hand
13   and seal this 3rd day of January, 2019.
14

15

16                        ___________________________________
17                        CINDY M. KOCH, CCR, RPR, CRR #2357
18

19   My commission expires:
20   JUNE 9, 2019
21

22

23

24

25



                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 157-2 Filed 02/08/21 Page 83 of 83
                                      Confidential


                                                                            Page 82
 1                         ERRATA SHEET
 2   Case Name:
 3   Deposition Date:
 4   Deponent:
 5   Pg.   No. Now Reads            Should Read           Reason
 6   ___   ___ __________           __________            ____________________
 7   ___   ___ __________           __________            ____________________
 8   ___   ___ __________           __________            ____________________
 9   ___   ___ __________           __________            ____________________
10   ___   ___ __________           __________            ____________________
11   ___   ___ __________           __________            ____________________
12   ___   ___ __________           __________            ____________________
13   ___   ___ __________           __________            ____________________
14   ___   ___ __________           __________            ____________________
15   ___   ___ __________           __________            ____________________
16   ___   ___ __________           __________            ____________________
17   ___   ___ __________           __________            ____________________
18   ___   ___ __________           __________            ____________________
19   ___   ___ __________           __________            ____________________
20

                                                     _____________________
21

                                                     Signature of Deponent
22

     SUBSCRIBED AND SWORN BEFORE ME
23   THIS ____ DAY OF __________, 2018.
24   ____________________
25   (Notary Public)       MY COMMISSION EXPIRES:__________

                         TSG Reporting - Worldwide 877-702-9580
